Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 1 of 20 PageID #: 74




                                Exhibit C
                           U.S. Patent No. 6,744,818

                Method and Apparatus for Visual Perception Encoding
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 2 of 20 PageID #: 75
                                    I 1111111111111111 11111 111111111111111 IIIII IIIII IIIII IIIII 111111111111111111
                                                                                                          US006744818B2

  (12)   United States Patent                                                           (10)    Patent No.:     US 6,744,818 B2
         Sheraizin et al.                                                               (45)    Date of Patent:       Jun.1,2004


  (54)    METHOD AND APPARATUS FOR VISUAL                                                              OTHER PUBLICATIONS
          PERCEPTION ENCODING
                                                                                     U.S. patent application Ser. No. 09/524,618, Sheraizin et al.,
  (75)    Inventors: Vitaly S. Sheraizin, Mazkeret Batya                             filed Mar. 14, 2000.
                     (IL); Semion M. Sheraizin, Mazkeret                             Raj Talluri, et al., "A Robust, Scalable, Object-Based Video
                     Batya (IL)                                                      Compression Technique for Very Low Bit-Rate Coding",
                                                                                     IEEE Transaction of Circuit and Systems for Video Tech-
  (73)    Assignee: VLS Com Ltd., Rechovot (IL)                                      nology, vol. 7, No. 1, Feb. 1997.
                                                                                     Awad Kh. Al-Asmari," An Adaptive Hybrid Coding Scheme
  ( *)    Notice:         Subject to any disclaimer, the term of this                for HDTV and Digital Video Sequences," IEEE Transac-
                          patent is extended or adjusted under 35                    tions on Consumer Electronics, vol. 41, No. 3, pp. 926-936,
                          U.S.C. 154(b) by 421 days.                                 Aug. 1995.
                                                                                     Kwok-Tung Lo & Jian Feng, "Predictive Mean Search
  (21)    Appl. No.: 09/748,248                                                      Algorithms for Fast VQ Encoding of Images," IEEE Trans-
  (22)    Filed:          Dec. 27, 2000                                              actions on Consumer Electronics, vol. 41, No. 2, pp.
                                                                                     327-331, May 1995.
  (65)                    Prior Publication Data                                     James Goel, et al., "Pre-processing for MPEG Compression
          US 2002/0122494 Al Sep. 5, 2002                                            Using Adaptive Spatial Filtering", IEEE Transactions on
                                                                                     Consumer Electronics, vol. 41, No. 3, pp. 687-698, Aug.
                                                                                     1995.
                                                                                     Jian Feng, et al., "Motion Adaptive Classified Vector Quan-
  (51)    Int. Cl.7 .................................................. H04N 7/12
                                                                                     tization for ATM Video Coding", IEEE Transactions on
                                                                                     Consumer Electronics, vol. 41, No. 2, pp. 322-326, May
  (52)    U.S. Cl. .................................................. 375/240.29
                                                                                     1995.
  (58)    Field of Search ............................ 375/240, 240.01,                               (List continued on next page.)
                       375/240.16, 240.29; 382/264; 704/229,
                                                       500; H04N 7/12                Primary Examiner-Young Lee
                                                                                     (74) Attorney, Agent, or Firm---Eitan, Pearl, Latzer &
  (56)                         References Cited                                      Cohen Zedek, LLP
                     U.S. PATENT DOCUMENTS                                           (57)                     ABSTRACT
         5,341,442   A          8/1994    Barrett
                                                                                     A video encoding system includes a visual perception
         5,491,519   A          2/1996    Kim
         5,537,510   A     *    7/1996    Kim ........................... 704/229    estimator, an encoder, a compression dependent threshold
         5,586,200   A         12/1996    Devaney et al.                             estimator and a filter unit. The visual perception estimator
         5,613,035   A     *    3/1997    Kim ........................... 704/229    estimates a perception threshold for a pixel of a current
         5,627,937   A     *    5/1997    Kim ........................... 375/240    frame of a videostream. The encoder encodes the current
         5,774,593   A          6/1998    Zick et al.                                frame. The compression dependent threshold estimator esti-
         5,796,864   A          8/1998    Callahan                                   mates a compression dependent threshold for the pixel at
         5,845,012   A         12/1998    Jung                                       least from the perception threshold and information from the
         5,847,766   A         12/1998    Peak                                       encoder. The filter unit filters the pixel at least according to
         5,870,501   A          2/1999    Kim
                                                                                     the compression dependent threshold.
         6,005,626   A     *   12/1999    Ding ..................... 375/240.16
         6,466,912   Bl    *   10/2002    Johnston ..................... 704/500
         6,473,532   Bl    *   10/2002    Sheraizin et al. ........... 382/264                        9 Claims, 12 Drawing Sheets



                                                                       18
                                                                                                 14                          16
                IN: Y/Cr/Cb·                                    TIME            Y·
                                                              ALIGNER                                  FILTERED   STRUCTURAL AND       OUT
                                                                                            FILTER        DATA      STATISTICAL
                                                                         CTHD·               UNIT                    ENCODER




                                                   y
                              VISUAL                      COMPRESSION
                           PERCEPTION          PTHD·       DEPENDENT                    ENCODER STATE
                           THRESHOLD                       THRESHOLD                  CURRENT PARAMETERS
                            ESTIMATOR                      DETERMINER

                                     10                                12
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 3 of 20 PageID #: 76


                                                  US 6,744,818 B2
                                                           Page 2



                 OIBER PUBLICATIONS                             Liang Shen & Rangaraj M. Rangayyan, "A Segmentation-
                                                                -Based Lossless Image Coding Method for High-Resolu-
 Austin Y. Lan, et al., "Scene-Context-Dependent Refer-         tion Medical Image Compression", IEEE Transactions on
 ence-Frame Placement for MPEG Video Coding," IEEE
                                                                Medical Imaging, vol. 16, No. 3, pp. 301-316, Jun. 1997.
 Transactions on Circuits and Systems for Video Technology,     Adrian Munteanu, et al., "Wavelet-Based Lossless Com-
 vol. 9, No. 3, pp. 478-489, Apr. 1999.                         pression of Coronary Angiographic Images", IEEE Trans-
 Kuo-Chin Fan & Kou-Sou Kan, "An Active Scene Analy-
                                                                actions on Medical Imaging, vol. 18, No. 3, pp. 272-281,
 sis-Based Approach for Pseudoconstant Bit-Rate Video
                                                                Mar. 1999.
 Coding", IEEE Transactions on Circuits and Systems for         Akira Okumura, et al., "Signal Analysis and Compression
 Video Technology, vol. 8, No. 2, pp. 159-170, Apr. 1998.       Performance Evaluation of Pathological Microscopic
 Takashi Ida & Yoko Sambonsugi, "Image Segmentation and         Images", IEEE Transactions on Medical Imaging, vol. 16,
 Contour Detection Using Fractal Coding", IEEE Transac-         No. 6, pp. 701-710, Dec. 1997.
 tions on Circuits and Systems for Video Technology, vol. 8,
 No. 8, pp. 968-975, Dec. 1998.                                 * cited by examiner
                                                                                                        d
                                                                                                        •
                                                                                                         r:JJ.
                                                                                                        •
                                                                                                         ~
                                                                                                         ~
                                                                                                        ......
                                                                                                        ~

                                        18                                                              ......
                                                                                                        =
                                                              I                       I
IN: Y/Cr/Cbi                        TIME        Yi                   FILTERED                           ~
                                  ALIGNER                               DATA    STRUCTURAL AND   OUT
                                                            FILTER                 STATISTICAL
                                                                                                        =
                                                                                                        ?
                                            CTHDi            UNIT                   ENCODER            ~
                                                                                                        '"""'
                                                                                                        N
                                                                                                        0
                                                                                                        0
                                                                                                        ,i;;..




                       y                                                                                'JJ.
          VISUAL                COMPRESSION                                                             ~
                                                                                                        =-
                                                                                                        ~
       PERCEPTION   PTHDi
                            -
                                 DEPENDENT               ENCODER STATE                                  ....
       THRESHOLD                 THRESHOLD             CURRENT PARAMETERS                               '"""'
                                                                                                        0
        ESTIMATOR
                                                                                                        ....,
                                 DETERMINER
                                                                                                        'N"""'
               10                       12



                                                                                                        e
                                                                                                        rJ'J.
                                                    FIG.l
                                                                                                       _,.a-...
                                                                                                        -...,l
                                                                                                        ,I;;..
                                                                                                        ,I;;..
                                                                                                       0'J
                                                                                                        i,-
                                                                                                        ~

                                                                                                        ~
                                                                                                                  Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 4 of 20 PageID #: 77




                                                                                                        N
                                                                                                                                                     d
                                                                                                                                                     •
                                                                                                                                                     r:JJ.
                                                                    THRESHOLD                                                                        •
                                                                                                                          PTHD·
                                              42           44                                           48                                           ~
                                                                            I          46         ___ -----,                                         ~
                                                                                -------                            I                                 ......
                                                                                                                                                     ~
            r--- -                                  r------···· 1                   GOP
                                                                    IF ...--- ·• NwFr                              : NwFrCI
            l     FRAME+                            INTEGRATOR i----<:___        FRAME TYPE                          NwFr¢1
                                                                                                                                                     ......
                                                                                                                                                     =
     r----,,-i   MEMORY           -                 '-----               - - - . DETERMINER                        1
            I   .....____                                                       .,..             L-----            II
            ,                             IcoP            ---"                                                                                36
            I                                                                                       -----
            ~---------- -----------c_------;;::i_____ FORE I                                                                      I                 ~
                                                                                                                                                    ?
                                                                       20                                      _          -,
                                                                                                                        .FG/BG                     !'"'
                                                                                                  BACKGROUND                   -
                                                                                                                               ....o                 N
                                                                                                                                      _J             0
                 22                                                                               DETERMINER                                         0
                                                                        28                                                            0              ,i;;..
                                                                                                                                      :c
                        r              --,
IN  l y I HIGH          I                     I                                                                           E           ~a:::
                                                                SIGNAL
-------~- PASS       ~--"llaoi                                                                                                                       rF.J.
            FILTER               ,___,r---'   :
                                                             QISCRIMINER                                                 sGr          ~z ~ICTHDj
                                                                                                                                         ~           ~
                                                                                                                                                     =-
                       !I
                       I
                        I
                                             I
                                 ___.__.___, I
                                 ,--          ·t
                                                                                            30
                                                                                                                         ,=r       o-
                                                                                                                                   -t;
                                                                                                                                   cnw
                                                                                                                                                     ~
                                                                                                                                                    ....
                                                                                                                                                     N
                        I       CA1            I
                                                                MAXIMUM                                                   Lv      I~                 0
                                                                                                                                                     ...,
                        I     ._____. I                     PULSE LEVEL                                                               0::::
                                                                                                                                      a.             'N"""'
                        I             I                                                                                               ~
                        1 NOISE       1                                                                                               0
                                                                                                                                  I
                                                                                                                                      u
                        : THRESHOLD
                                 l
                        L--7---.J                          PULSE DURATION                                                 -T
                                                              ESTIMATOR   ........ 32
        !
       12
                            24
                                                                                                                         VBF
                                                                                       '
                                                                                            .34                                                     e
                                                                                                                                                    rJ'l
                                                   H        FRAME CENTER                                                  DP                       -..a-...
                                                   VD · _ POSITION WINDOW                                                                            -...,l
                                                                                                                                                     ,I;;..
                                                            GENERATOR                                                                              -..,I;;..
                                                                                                                                                    ~
                                                                                                                                                    i,-
                                                                 FIG.2                                                                              ~

                                                                                                                                                    ~
                                                                                                                                                               Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 5 of 20 PageID #: 78




                                                                                                                                                    N
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 6 of 20 PageID #: 79


  U.S. Patent               Jun.1,2004         Sheet 3 of 12         US 6,744,818 B2




          AFR
        1.0

        0.9                                    ~    --
        0.8                                V
        0.7
                                      V
                                       I
                                  I
        0.6

        0.5                   I
        0.4                 II
                        j
        0.3

        0.2         I
        0.1
              /~
                   I
          0          0.1                           0.3         0.4     O.SFs




                                           FIG.3
                                                                                                              d
                                                                                                              •
                                                                                                              r:JJ.
                                                                                                              •
                     28~                                                             82                       ~
                                                                      PULSE                                   ~
                                                                                                      T       ......
                                                                    DURATION                                  ~
                                                           r-...i    SHAPER                                   ......
                                                                                                              =
                                                                     PULSE           80
                     70                            72               MAXIMUM                           Lv
                                                                                                             ~

                                                                    ESTIMATOR                                 =
                                                                                                              ?
                                                                                                            ~

y       _I                                   MAXIMUM                                                          '"""'
    -         IMI                                                                                             N
                                              LEVEL                                                           0
             MODULE                                                                                           0
                                                                                                              ,i;;..
                                             DCTECTOR                               78
                                                                       OR

                                                                                                             'JJ.
                                                           Gr                                         Gr     ~
                                                                                                             =-
                                                                                                             ~
                                                                                                             ....
                                                                                                             ,i;;..
                          I       ..,.       DECODER       SD                                         so     0
              SIGN            -          1     DC1                                                           ....,
                                                           Ed                                         Ed     N
                                                                                                             '"""'
                                         -


               ~      -

                     74                        ~76                          EDGE            PULSE
                                                                            PULSE          DURATION I BG
                                                                         SELECTOR         COMPARATOR        e
                                                                                                            rJ'J.
                                                                                                           _,.a-...
                                                                                84               86         "'--l
                                                                                                             ,I;;..
                                                                                                           _,.,I;;..
                                                                                                            ~
                                                                                                            i,-
                                                        FIG.4                                               ~

                                                                                                            ~
                                                                                                                       Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 7 of 20 PageID #: 80




                                                                                                            N
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 8 of 20 PageID #: 81


  U.S. Patent                             Jun.1,2004                                    Sheet 5 of 12                                                      US 6,744,818 B2




                                       _,                                  _,                 ......             .......               ......




                                                       ,)




                                              ~                                          --
                                                                  I+
                              ~                                                 IJ
                                                                                                                                                       ..--

         ..J

         ~
                                 <                C
                                                                  IT



                                                                  !+
                                                                                I   I
         Cl
         a..
                           C                 C-
                                                                  I+
                                                                                I I
         :::,
         0
                ffi- r-<.....                     2                             1I
         0:
         c.,
                             <               ~
                                                                  14-



                                                                                ,,-=
                                                                                11_
                                                                     .
                             '-..,
                                             ~                    i..;_
                                                                                                                                                       -
                                                   I              ,--                                                                                          t.O
                                                                  1+
                tO
                _,          /
                            '-                    ?                             , I
                                                                                    I    -                                        _C
                                                                                                                                                               C,
                                                                                                                                                               .........i

                                                                                         -                                         L                           ~



                ...t-
                tO- ....
                                  '
                              ---...          c:§:
                                                                  -I..L.
                                                                  1+
                                                                                IJ-=                                               r
                                                  ",              I±_                                                              L
                N
                           l:f
                            ...                    j
                tO-
                                              (_                                1j_                          r

                o_
                             "~
                                      '       "\
                                                   J
                                                                  I+
                                                                  -
                                                                                        -                    L

                tO
                       ~                          &'                            IJ-                        C
                                                                  L.:....


                                                                                                                                                     t-0'
                                                                                                       ~                   w~                   _j

                            z               LL.             z               xw -'                                          ...J   _j            - a..
                                            a..                                                        u.J
                                                                                                                           ~~ ~6
                                                            C)
                                                                            <C c;j                     0
                                            :c              (/)             ::::E   _J                 0
                                                                                                       u.J
                                                                                                                               0:
                                                                                                                           (/)C)                C)
                                                                                                                                                     C!)
                                                                                                                                                     d
                                                                                                                                                     •
                                                                                                                     93                              r:JJ.
                                                                                                                                                     •
     103                                                                                                                                             ~
                                                                                                                 ~                                   ~
                                                                                                                                                     ......
                                                                                                                 swo                                 ~
Y(Cr,Cb)_   I   TIME         106
            ALIGNER                                                                                                            +                     ......
                                                                                                                                                     =
                -                         21                                                                     SW   +            ,_
                           K1                                             X1                                         ~                  ro,Cbo)
                LOW                                                                                             ~
                                                                                                                SW2 q.3                             ~
                PASS       K2
                                          22                              X2                                                                        =
                                                                                                                 --                                 ?
  101--1 FILTER                                     '--?""T----''     I                                                                            ~
                                                                                                                                                     '"""'
                                                                                                                 , 93                               N
CTHDi
   -'                   __.___.....,106                                                                                                             0
                                                  !~,J E"::::ic::::::--,7                                                                           0
                                                                                                                                                    ,i;;..
                                     Zn-1)                            IX(n-1) 1 11                             SW(n-1)
                        K(n-1)                    1 CA(n-1) 1-1-..:..--,         l ::                            -
                                                              1
                                                              I                  I It                            -                                  rF.J.
                                          Zn         ~----.,xn                   1 11                           SW(n)
                          K(n).     i--,.;;;;~--+-!-1 CA(n) I-+---'.......       I' I                                     I                         ~
                                                                                                                                                    =-
                                                                                                                                                    ~
                                                    1....-.,.-..--J   I                I I                                                          ....
                                                           -r--'                 11 I                                 ~J                            O'I
                              106                                                                         11   93'        94                        0
                    (                             91          '-go               I::          92111                                                 ....,
                14                                                                     I I                                                          'N"""'
                                                                                       1I
                                                                                       I I
                                                                                       I I   C,
                                                                                       II    [Tl
                                                                                       IL_   C")
                                                                                 IL-- 0
                                                                                  L---
                                                                               ...__
                                                                                   ___ ~ rvc;-=,                                                   e
                                                                                                                                                   rJ'J.
                                                                                                   Y(n)                                           -..a-...
                                                                                                                                                   -...,l
                                                                                                                                                   ,I;;;..
                                                                                                                                                   ,I;;;..

                                                         FIG.6                                                                                    0'J
                                                                                                                                                  i,-
                                                                                                                                                   ~

                                                                                                                                                   ~
                                                                                                                                                              Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 9 of 20 PageID #: 82




                                                                                                                                                   N
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 10 of 20 PageID #: 83


  U.S. Patent              Jun.1,2004                       Sheet 7 of 12      US 6,744,818 B2




           AFR(f)
          1.0
                ~            CT:
          0.9

          0.8
                    "'\         '\ lq)
          0.7                          ---..
                                               r--... t--
                                                               r---
          0.6

         0.5
                    \
         0.4
          0.3
                    \@
         0.2            \ 'r---.
         0.1
                \   G)
                    ~
                                   r---.
                                               -    ...__




            0            1.35          2.70                  4.05       5.40   6.75 mHz




                                               FIG.7
                                                                                                      d
                                                                                                      •
                                                                                                      r:JJ.
                                                                                                      •
    101                                                                                               ~
                                                                                                      ~
                  r----------              -------- ---------                                         ......
y                                                               -------------7I                       ~
                  1
                  I                               104                                                 ......
                                                                                                      =
                . I                                                                 I
                Hrl                                                                 I
                                                                                    I
                                                                                    I
                                                                                     I                ~
                  I              I
                                30"                                                 II
                  I                    --~,                                          I
                                                                                                      =
                                                                                                      ?
103               1
                                                                                                    ~
                                                                                                      '"""'
                  II ! - - - - -       L__
                                        2X - - '                .-----,             I1I        '
                                                                                           I6.YHF     N
                                                                                                      0
                                                                                                      0
                                                                                                      ,i;;..
                  1I                                       -- L
                                                              , -SW1
                                                                  -,--          121 1I
                   t                   --~,                                          I
                  l            ~-7                ~--              100               I
                  II                                                                                 rF.J.
                                       '-----     110             102               II
                                                                                                      ~
                                                                                                      =-
                                                                                                      ~
                  :             30"____                  .---             I          :               ....
                                                                                                     00
                  :            ,____   I
                                   DIVIDER
           (      ,    AYcmo          2 L - - - - - : = 1.....----,r-               ,:               0
                                                                                                     ....,
          14'                                                                                        'N"""'
                  II                                                                 IkJ99
                   I   1---,-~.--~-------r---                                        I
                  I     ----.L---                                                    I
                  I1    L _______ ,      ti.YsL                                      I
                  I                                                                    I             e
                  I                    ~--,               1--                        1I              rJ'l
                  I            --      I     SL   --.                                  I
                  I    ~-~             ~--..;:_                                        I            -..a-...
                                                                                                     -...,l
                                                                                                     ,I;;..
                  :                                                      _________ J                 ,I;;..
                  1
                  I                               -----
                                      . ------------                                                0'J
                  L---------------- FIG.8                                                           i,-
                                                                                                     ~

                                                                                                     ~
                                                                                                               Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 11 of 20 PageID #: 84




                                                                                                     N
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 12 of 20 PageID #: 85


   U.S. Patent                           Jun.1,2004                                  Sheet 9 of 12             US 6,744,818 B2




             140                                             144                                         142
            r-.....-------·-----..,
             ~
             ~
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                                   ')Fl V'
                                                                                                     /         ~
                                                                                                                   ~
                                                                                                                       -
                                                                                                    V'
            ~
                                                                                          I
                                                                                          I
                                                                                          I       / ~ ~<1
                                                                                              ~
            ~
                                                                                          I

                                                                                          A   /
                                                                                              /



            ~                                                                          11~I


            ~                                                                     18      I
                                                                                          I
                                                                                          I



            ~
                                                   146
                                                            l            :,Al7'           I
                                                                                          I
                                                                                          I


            ~
                                                                      ,
                                                            \,,L L.____J                  I
                                                                                          I
                                                            ,,
                                                   #
                                                                          ,   #

                                                                                          I
                                              .-
            ~                             .                      ,   I                    I
                                        ,                    ,                            I
                                                                                          I
                                ,   ,
                                                        ...._ 1-1_48
                                                        I


                                                                                          I
            ~
                                                   ,L

                                              ,,                                          I
                        ,
                            I
                                         .,                                               I
                                                                                          I


            ~
                       i----
                                                                                          I
                                                                                          I
                   I
               30-


                                                                                                           ----1:::.Y

                                                                                  FIG.9
                                                                                                                                                    d
                                                                                                                                                    •
                                                                                                                                                    r:JJ.
                                                                                                                                                    •
               LPF y
                   y                                                                   LPF     yX                                                   ~
                                                                                                                                                    ~
y       I   130,                                    MULTIPU                                                                                         ......
                                                                                    130                                                             ~
                                      NAFy                                                                     NAFx
                                                                                                                            .   -   .               ......
                                                                                                                                                    =
               TIME~                                                                    TIME
             ALIGNER              I                                                   ALIGNER
                                            Ky                                                              MULTIPLIER
                            132                                                                                   2                                ~
                                                                                                                                                   =
                                                                                                                                                   ?
               LPF~      I~                                                            LPF. rX
                                                                                                                                                  ~

Cr    I I                                                                                                                                           '"""'
            130,          ~ "fHF            .. IMULTIPLIERI                                                                                        N
                                                                                                                                                   0
                                                                    ~           I     130"'\                                                       0
                                                                                                                                                   ,i;;..
                                                                J                                                      A.
               TIME~
             ALIGNER              I     I             '----134                      I 1\1 lf'lt.lLD I   I
                                                                                                                       '-134
                                                                                                                                                   rF.J.
                            132
                                                                                                                                                   ~
                                                                                                                                                   =-
               LPF yb                                                                                                                              ~
                                                                                       LPF     ~                                                   ....
Cb   III    130-......                                                                                                                             0
                                                                                                                                                   '"""'
                                                 MULTIPLIER                                                                                        0
                                                                                                              MULTIPLIER                           ....,
                                                     5
                                                                                                                       6
               TIME ~                                                                   TIME                                            .   --     N
                                                                                                                                                   '"""'
             ALIGNER              I I                       134
                                                                                      ALIGNER                                   134
                                                                                          -
                                                     ,,,..146       r-.y   I 'tO"-j   SHAPER
                                      144
                                                                             - I Kc~I                       Ky                                    e
                                                                                                                                                  rJ'J.
                                                   LPF   ~MI        1                                            ...                              O'I
                                                                                                                                                 ':...l
                                                                                                                                                   ,I;;..
                                                                                                                                                  ,I;;..
                                                                        FIG.10                                                                   0'J
                                                                                                                                                 i,-
                                                                                                                                                  ~

                                                                                                                                                  ~
                                                                                                                                                             Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 13 of 20 PageID #: 86




                                                                                                                                                  N
                                                                                                     d
                                                                                                     •
                                                                                                     r:JJ.
                                                                                                     •
                                                                                                     ~
                                                                                                     ~
                                                                                                     ......
                                                                                                     ~
                                             14                                                      ......
                                                                                                     =
                /    ·-             FILTER
                                                              (                   r
                                     UNIT                RESOLUTION          STRUCTURAL              ~
IN:Y/Cr/Cb       TIME                                                                        OUT
                                                         ENHANCING         AND STATISTICAL           =
                                                                                                     ?
               ALIGNER       I                             FILTER             ENCODER              ~
                                                                                                     '"""'
                                                                                  I                  N
                                                                                                     0
                                                                                                     0
                                                                                                     ,i;;..




                                          CTHDi                                                     'JJ.
                                                                                                     ~
                                                                                                     =-
                                                                                                     ~
                                                                                                    ....
                  VISUAL                                                                             '"""'
             · PERCEPTION PTHDi     CTHD          -    ENCODER STATE CURRENT                        '"""'
                                                                                                    0
                                                                                                    ....,
               THRESHOLD          DETERMINER                PARAMETERS
                ESTIMATOR                                                                           'N"""'
                                      \

                     10

                                                                                                    e
                                                                                                    rJ'J.
                                                                                                   _,.a-...
                                              FIG.11                                                ""-l
                                                                                                    ,I;;..
                                                                                                    ,I;;..
                                                                                                   0'J
                                                                                                   i,-
                                                                                                    ~

                                                                                                    ~
                                                                                                              Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 14 of 20 PageID #: 87




                                                                                                    N
                                                                                  •
                                                                                   d
                                                                                  r:JJ.
                                                                                  •
                                                             /150
                                                                                  ~
                                                                       /164       ~
                                                                                  ......
                                                                                  ~
FROM FILTER                                                                       ......
                                                                     ADDER        =
  UNIT 14
              r-----------7                                            J
              I      SPATIAL       I                         158
              II   ...-----        1152
                                   I                                             ~
                                                                                 ?
FROM TIME      I       VERTICAL 1---1------- NONLINEAR
ALIGNER 18    1       HIGH PASS    I           FILTER                           r
                                                                                 N
              1I   .,___FILTER
                           _ ___, 1I              1                              0
                                                                                 0
                                                                                 ,i;;..

  CTHDj       :                    I                           160
              I    .-------.       1154
                                   I
              :     HORIZONTAL                     NONLINEAR                     'JJ.
                    HIGH PASS                       FILTER                       ~
                                                                                 =-
              1                    I                                             ~
              1      FILTER       1                    2                        ....
              I._ ___________ ...JI                                              N
                                                                                 '"""'
                                                                                0
                                                                                ....,
                                                                                'N"""'
              r-----------,
              1  TEMPORAL          I                       /162
              1
                                   I 156
                                   1
              :     FRAME TO
                   FRAME HIGH    1-----1.------'      SL
              I    PASS FILTER     :
                                                                                e
                                                                               rJ'J.
              I                    I                                          _,.a-...
              L-----------...1                                                 -...,l
                                                       fKT                     ,I;;..
                                                                              _,.,I;;..
                                       FIG.12                                  ~
                                                                               i,-
                                                                               ~

                                                                               ~
                                                                                           Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 15 of 20 PageID #: 88




                                                                               N
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 16 of 20 PageID #: 89


                                                         US 6,744,818 B2
                                  1                                                                      2
       METHOD AND APPARATUS FOR VISUAL                                   threshold estimator 10, a compression dependent threshold
            PERCEPTION ENCODING                                          determiner 12, a filter unit 14 and a structural and statistical
                                                                         encoder 16.
                                                                             Visual perception threshold estimator 10 may receive an
                   FIELD OF THE INVENTION                              5 image having luminance Y and red and blue chrominance Cr

      The present invention relates generally to processing of           and Cb signals and may estimate a distinguishing visual
  video images,                                                          perception    threshold PTHD; for each ith pixel of the image.
                                                                         An exemplary estimator 10 is described in U.S. patent
             BACKGROUND OF THE INVENTION                                 application Ser. No. 09/524,618, filed Mar. 14, 2000,
                                                                      10 assigned to the common assignees of the present invention
      There a three types of redundancy in video signals that are        Ad incorporated herein by reference.
  related to the picture within the video. These are structural,             Compression dependent threshold determiner 12 may
  statistical and perceptual redundancy. Standard compression            estimate a distinguishing compression dependent threshold
  systems, such as the various forms of MPEG,                            CTHD; for the ith pixel using the luminance values Y of the
  H-compression, etc., mainly reduce structural and statistical 15 image, visual perception threshold PTHD; and information
  redundancy. U.S. patent application Ser. No. 09/524,618,               from encoder 16 about the type of image the current image
  assigned to the common assignees of the present invention              is as will be described in more detail hereinbelow.
  and incorporated herein by reference, attempts to reduce
                                                                             Filter unit 14 filters the ith pixel based on the value of the
  perceptual redundancy independent of whatever other video
                                                                         associated compression dependent threshold CTHD;. It can
  compression might be used afterward.                                20
                                                                         be a controllable filter set (shown in FIG. 6) or a nonlinear
          BRIEF DESCRIPTION OF THE DRAWINGS                              filter (shown in FIGS. 8 and 10). Thus, the kind of filtering
                                                                         to be performed on a pixel depends on whether the lumi-
      The present invention will be understood and appreciated           nance value Y of that pixel is above or below the specific
  more fully from the following detailed description taken in            distinguishing threshold for that pixel. Since estimator 10
                                                                      25
  conjunction with the appended drawings in which:                       and determiner 12 typically operate with a time delay, the
      FIG. 1 is a block diagram illustration of a system for             encoding system comprises a time aligner 18 which provides
  visual perception encoding, for use with standard compres-             the ith pixel of the image to filter unit 14 when filter unit 14
  sion encoders, constructive and operative in accordance with           receives the ith compression dependent threshold CTHD;.
  a preferred embodiment of the present invention;                    30
                                                                             The filtered data is ten provided to encoder 16 for standard
      FIG. 2 is a block diagram illustration of a compression            encoding. Typically, encoder 16 is a structural and statistical
  dependent threshold determiner, useful in the system of FIG.           encoder such as any of the MPEG types or an H compression
  1;                                                                     encoder. As is known in the art, MPEG encoders divide the
                                                                         frames of the videostream into "I", "P" and "B" compressed
      FIG. 3 is a graph of the response of a high pass filter,
                                                                         frames where I frames are compressed in full while, for the
  useful in the determiner of FIG. 2;                                 35
                                                                         p and B images, only the differences between the current
      FIG. 4 is a block diagram illustration of a signal                 frame and previous predicted frames are encoded. The tpe of
  discriminator, useful in the determiner of FIG. 2;                     the frame (i.e. was it an 1, P or B frame?) is provided to
      FIG. 5 is a riming diagram illustration, useful in under-          threshold determiner 12 for use in determining the compres-
  standing the operation of the determiner of FIG. 2;                 40 sion dependent threshold CTHD;. Thus, the type of encoding
      FIG. 6 is a block diagram illustration of a filter unit, useful    which encoder 16 performed at least partially affects the type
  in the system of FIG. 1;                                               of filtering which filter set 14 will ultimately perform.
      FIG. 7 is a graphical illustration of the frequency response           Reference is now made to FIG. 2, which generally details
  of the filter unit of FIG. 6;                                          the elements of compression dependent threshold deter-
      FIG. 8 is a block diagram illustration of an alternative, 45 miner 12. Determiner 12 comprises a new frame determiner
  non-linear filter, useful in the system of FIG. 1;                     20, a high pass filter 22, a noise reducer 24, various
                                                                         parameter determiners 26-34 and a compression threshold
      FIG. 9 is a graphical illustration of the frequency response
                                                                         estimator 36. The parameters defining the CTHD value
  of the filter unit of FIG. 8;
                                                                         comprise at least some of the following parameters:
      FIG. 10 is a block diagram illustration of an alternative
                                                                      50     whether or not encoder 16 has defined a new frame NwFr
  filter unit utilizing the non-linear filter of FIG. 8, useful in
                                                                                as an I frame;
  the system of FIG. 1;
                                                                             whether the ith pixel is in the foreground FG or the
      FIG. 11 is a block diagram illustration of a system for                   background BG of the picture;
  visual perception encoding having a resolution enhancing
                                                                             whether die ith pixel forms part of an edge Ed around an
  filter, constructive and operative in accordance with an 55
                                                                                object in the picture;
  alternative preferred embodiment of the present invention;
  and                                                                        whether   or not the ith pixel forms part of a small detail
                                                                                SD;
      FIG. 12 is a block diagram illustration of the resolution
  enhancing filter of FIG. 11.                                               whether or not the ith pixel is part of a group Gr type of
                                                                                details (a set of generally periodic details);
                                                                      60
         DETAILED DESCRIPTION OF THE PRESENT                                 the contrast level Lv of the detail for the ith pixel;
                            INVENTION                                        the duration -i: (in transmission time) of a detail within a
      Reference is now made to FIG. l, which illustrates a video                picture;
  encoding system, constructed and operative in accordance                   how full a video buffer of encoder 16 is full (a VBF
  with a preferred embodiment of the present invention. The 65                  value);
  encoding system generally reduces perceptual redundancy                    the distance DP of the ith pixel from the center of the
  in video streams and may comprise a visual perception                         frame; and
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 17 of 20 PageID #: 90


                                                            US 6,744,818 B2
                                        3                                                                 4
     an initial value C0 for compression dependent threshold                  If comparator 46 indicates that the present frame is a new
       CTHD.                                                               frame NwFr, GOP frame type determiner 48 determines
    The maximum pulse level Lv may be normalized by a                      whether or not encoder 16 defined the frame as an I frame
  maximum luminance signal NLv value, the pulse duration                   within the current group of pictures and provides this
  may be normalized by sampling internal Ni: and the detail           5    information to estimator 36.
  position DP may be defined by the number of lines and the                    High pass filter 22 filters the pixels of the current frame
  pixel position within a line. Estimator 36 may then deter-               to select only those details of the picture which are of
  mine compression dependent threshold CTHD, from the                      generally short duration such as edges, "single details"
  normalized parameters and the visual perception threshold                formed of only a few pixels and/or details which have a
  PTHD; as follows:                                                   10   group structure,
                                                                              An exemplary amplitude-frequency response for high
    CTHD;    =(
                   PTHD;    +CE Ed+ CDSD +C Gr +C,Nr +) Cv VBF + Co
                                             0
                                                                           pass filter 22 is provided in FIG. 3 to which reference is now
                         CLNLv + CpNwFr+ CsF / B + CpDP                    briefly made. It is noted that the cutoff frequency is about
                                                                           0.2Fs where Fs is the sampling frequency of an analog to
    where CD CD ... CP are weighting coefficients, depen-             15   digital converter (not shown) used to digitize the input
  dent on the influence of each parameter at CTHD. For                     signal.
  MPEG encoders, the following empirical values may be                         Returning to FIG. 2, noise reducer 24 takes the output of
  useful:                                                                  high pass filter 22 and reduces the noise level. Reducer 24
                                                                           comprises a comparator 52 and a switch 50. Comparator 52
                                                                      20   compares the signal level of the filtered signal produced by
                                                                           high pass filter 22 with a noise threshold (typically 3-5 times
        CD= 0.8                                                            an average noise level). Switch 50 only passes the filtered
                                                                           signal if its signal level is high enough, as indicated by
        Cc =0.1
                                                                           comparator 52.
                                                                      25      A signal discriminator 28 determines which pixels of the
                                                                           filtered and noise reduced signal belong to edges (Ed), single
                                                                           detail (SD) and group of details (Gr). FIG. 4 provides one
                   0.7 if NwFr = 1 }                                       embodiment of discriminator 28.
        CF   ={     0    otherwise                                            A foreground/background determiner 26 uses the edge
                                                                      30   information to determine if the current pixel is in the
              0.5 if background}
        CB = { 0   if foreground
                                                                           foreground or background, where a foreground object has
                                                                           sharp edges and a background object has blurred edges (i.e.
          _    [(tH
                                  2              2 05                      ones of long duration).
        Cp-0.5   --0.5H)
                     - - + (tv
                            --0.5V)
                                --                ] ·
                    0.5H       0.5V                                           A pulse duration estimator 32 measures the length of each
                                                                      35   pulse (which may occur over multiple pixels) to generate the
        Cv   = 1.5
                                                                           duration T of a detail and a maximum pulse level determiner
        Co= 0.1                                                            30 uses the duration to determine the maximum pulse level
                                                                           Lv within the pulse duration.
                                                                              A detail position generator 34 determines DP, how close
    where tH and tv are the position, in time, of the pixel           40   the current pixel is to the center of the frame. To do this,
  within a line (tH) and a frame (tv) and H and V are the line             generator 34 receives the frame synchronization, i.e. the
  and frame numbers, respectively, and C0 is the initial CTHD              horizontal drive (HD) and vertical drive (VD) signals, and
  value.                                                                   the current pixel and uses this information to compare the
    The following other relationships are noted:                           location of the current pixel to that of the center pixel of the
                                                                      45   frame
           Lv
        NLv=-                                                                  FIG. 4 is one embodiment of some of the elements of FIG.
                   Lmax                                                    2 showing the operation on the high pass filtered and noise
                  Tpix
        Nr=-                                                               reduced signal, FIG. 5, to which reference is also made, is
           r
                                                                           a timing diagram indicating how the elements of FIG. 4
                                                                      50   operate on different types of input signals.
     where Lmax is the maximum value for the luminance                         The first timing diagram of FIG. 5 shows three types of
  signal and i:pix is the transmission time of one pixel.                  input signals: two edges 60 and 62, two single details 64 and
     New frame determiner 20 may determine whether there is                66 and a group detail 68. The second timing diagram shows
  a new frame NwFr and whether or not it has been defined by               the shape of the signals 60-68 after high pass filtering and
  encoder 16 as an I frame. New frame determiner 20 typically         55   noise reduction.
  comprises a frame memory 40, a summer 42, an integrator                     An absolute value module 70 (FIG. 4) finds the absolute
  44, a comparator 46 and a group of pictures (GOP) frame                  value of each pixel and a maximum level detector 72
  type determiner 48.                                                      converts the current maximum level into sign pulses. The
     Summer 42 finds the differences between the present                   output of detector 72 is shown in the fourth dining diagram
  frame and a previous one stored in frame memory 40.                 60   of FIG. 5. For edges 60 and 62, there are two points where
  Integrator 44 sums the differences across the frame to                   a maximum occurs, as can be seen in the high pass filtered
  produce a change volume I1 indicating the amount change                  signal of the second ting diagram. The single detail 66 has
  between the neighboring frames. If comparator 46 deter-                  three points of maximum while the group detail 68 has many
  mines that this change volume I1 is above a certain threshold            of them, relatively regularly spaced.
  (such as more than 50% of the maximum amount of pixels              65      A sign indicator 74 (FIG. 4) determines the sign (positive
  in a frame), comparator 46 defines that the present frame is             or negative) of the high pass filtered and noise reduced
  a new frame NwFr.                                                        signal. The output of indicator 74 is shown in the third
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 18 of 20 PageID #: 91


                                                       US 6,744,818 B2
                                 5                                                                  6
  timing diagram of FIG. 5. For edges 60 and 62, the sign             low pass filtered version of the original frame from the
  changes from positive to negative, but after different lengths      original frame and produces thereby a high pass filtered
  of time. For single details 64 and 66, the sign changes from        frame. The filtered frame is provided to each multiplier 106
  positive, to negative to positive, once again after different       which, in turn, multiplies the signal of the filtered frame,
  lengths of time. For group detail 68, the sign continually       5 This has the effect of changing the shape of the high pass
  changes between negative and positive.                              filter that operates on the frame. Thus, the output of multi-
     A decoder 76 uses the output of sign indicator 74 to             pliers 106 is a high pass filtered signal. FIG. 7 shows the
  determine whether the current pixel or series of pixels is an       frequency response of four of the high pass filters, labeled
  edge, a single derail or a group detail according to the            1-4.
  following table:                                                        Table 2 provides the function of decoder 92, for eight
                                                                   10
                                                                      multipliers Kl-KS whose weight values are 0.125, 0.25,
                                                                      0.375, 0.5, 0.625, 0.75, 0.875 and 1.0, respectively. Their
                              TABLE 1
                                                                      outputs are signals zl-z8, respectively, the outputs of their
                      +/-or-/+   +/-/+ or -/+/-   +I-I+!-!+! ...      respective comparators 91 are signals xl-x8, respectively,
                                                                      and the signals to their associated switches are yl-y8,
      Edge              yes           no               no          15
      Single Detail     no            yes              no
                                                                      respectively. The signal y0 instructs a switch sw0 to select
      Group Detail      no            no               yes            the high pass filter output of summer 104.

                                                                                                TABLE 2
      The output of decoder 76 is shown in the fifth, sixth and
  seventh timing diagrams for edges 60 and 62, single details 20 High pass
  64 and 66, and group detail 68, respectively. It is noted that    filter                               Kl ... KS
  edge 60 is shorter than edge 62 and single detail 64 is shorter   signal level, Zi  Xl    X2 X3 X4           XS    X6   X7    XS
  tan single detail 66.
      A pulse level maximum estimator 80 receives the edge,         ZS< CTHD           0      0     0    0      0     0    0     0
  single detail and group detail signals of the fifth, sixth and 25 ZS"'; CTHD         0      0     0    0      0     0    0
                                                                    Z7 < CTHD
  seventh timing diagrams and finds the maximum level Lv of         Z7 "'; CTHD        0      0     0    0      0     0
  the pulse for the signal which currently has a pulse.             Z6 < CTHD
      A pulse duration shaper 82 receives the maximum pulse         Z6 "'; CTHD        0      0     0    0      0
  level position signal from detector 72 and the edge, single       ZS< CTHD
                                                                    ZS"'; CTHD         0      0     0    0
  detail and group detail signals from OR element 78 after 30 Z4 < CTHD
  decoder 76 and finds the duration X for the signal which          Z4 "'; CTHD        0      0     0
  currently has a pulse. An edge pulse selector 84 uses the         Z3 < CTHD
  edge signal from decoder 76 and the signal from shaper 82         Z3 "'; CTHD        0      0
                                                                    Z2 < CTHD
  to select an edge duration pulse when an edge is present. The     Z2 "'; CTHD        0
  edge duration pulse selected by selector 84 is provided to a 35 Zl < CTHD
  pulse duration comparator 86 which compares the pulse             Zl "'; CTHD
  duration x for me current edge to a threshold level indicating
                                                                    High pass
  the maximum pulse length which indicates a foreground             filter                               KO ... KS
  edge. Any pulse length which is longer than the threshold
  indicates a background pixel and any which 1s shorter 40 signal level, Zi           YO Yl Y2 Y3 Y4 YS Y6 Y7 YS
  indicates a foreground pixel.
                                                                    ZS< CTHD           0    0     0    0     0     0    0    0
      Reference is now made to FIGS. 6 and 7 which,                 ZS"'; CTHD         0    0     0    0     0     0    0        0
  respectively, illustrate the elements of filter unit 14 (FIG. 1)  Z7 < CTHD
  and the shapes of the filters which are utilized therein.         Z7 "'; CTHD        0    0     0    0     0     0         0   0
      Filter unit 14 is a controllable filter set and typically 45 Z6 < CTHD
                                                                    Z6 "'; CTHD        0    0     0    0     0          0    0   0
  comprises a series of high pass filters ( described in more       ZS< CTHD
  detail hereinbelow), a set of comparators 90, a decoder 92        ZS"'; CTHD         0    0     0    0           0    0    0   0
  and a set of switches 94. Each high pass filter has a different   Z4 < CTHD
  frequency response and has a comparator 91 and a switch 93        Z4 "'; CTHD        0    0     0          0     0    0    0   0
  associated therewith. The associated comparator 91 com- 50 ~~ ~
  pares the level of the filtered data (i.e. filtered pixel) to the
                                                                           ~i:         0    0          0     0     0    0    0   0
                                                                    Z2 < CTHD
  compression dependent threshold CTHD 1 for the current            Z2 "'; CTHD        0          0    0     0     0    0    0   0
  pixel. Decoder 92 decides which filter output to utilize          Zl < CTHD
                                                                    Zl "'; CTHD             0     0    0     0     0    0    0   0
  (based on which filtered data is above the compression
  dependent threshold CTHD;) and instructs the appropriate ss
  switch 93 to pass that filter output for the current pixel.           Reference is now made to FIGS. 8 and 9, which present
      For each pixel, a summer 96 subtracts the high pass           an alternative embodiment of the filter unit, labeled 14'. In
  filtered data output from the appropriate switch 93 from the      this embodiment, the filters of filter unit 14 are non-linear. It
  non-filtered data of the frame. Thus, the level of each pixel     is expected that this type of filtering is more suitable for
  is changed by the selected high pass filter. It will be 60 visual perceptual coding because its picture processing is
  appreciated that the operation of controlled filter set 14 is     similar to the perceptual process of the human eye which
  equivalent to a low pass filter optimization for every picture    uses detected details (e.g. texture) and distinguished details,
  detail in accordance with the value of the compression                As in the previous embodiment, filter unit 14' comprises
  dependent threshold CTHD;.                                        low pass filter 101, time aligner 103 and summer 104, where
      The high pass filters are implemented in the embodiment 65 summer 104 subtracts a low pass filtered version of the
  of FIG. 6 from a low pass filter 101, a time aligner 103, a       original frame from the original frame and produces thereby
  summer 104 and multipliers 106. Summer 104 subtracts a            a high pass filtered frame ll Y HF- Typically, the high pass
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 19 of 20 PageID #: 92


                                                          US 6,744,818 B2
                                          7                                                                 8
  filtered frame comprises the high frequency components that               generally only contains those details that can be perceived
  correspond to those details of the frame which have small                 by the human eye.
  dimensions. The high pass filtered frame is then filtered by                   This is indicated in FIG. 9, which illustrates the amplitude
  a non-linear filter 99, which produces a processed addition               response of the filter 14' versus the change in luminance ti.Y.
  ti.Y'HF to be added, in a summer 98, to the low pass filtered        5    The graph of FIG. 9 has three areas, a detection area 140,
  signal, thereby to produce the filtered signal Y'.                        defined by the noise level 3a, a distinction area 142, above
      The non-linear filter 99 comprises two switches 100 and               the threshold level ti.Y crHD, and an in-between area 144.
  102, two comparators 104 and 106, two dividers 108 and                    The graph of FIG. 9 also shows two curves, a 45° line,
  110, a doubler 112, a squarer 114, four summers 116, 118,                 labeled 146, which indicates a signal which is not corrected
  120 and 121 and a variable multiplier 122.
                                                                       10   (i.e. the input equals the output) and a solid line 148
      Switch 100 determines the response for texture details and            indicating the response of filter 14'.
  produces a signal ti.Yswi. Mathematically this is given by:                    In the detection area 140, the filter 14' makes only a small
                                                                            change over the non-corrected line 146. In in-between area
                                Ll.Y 2 HF                 Equation 1
                                                                            144, there is a significant difference between non-corrected
         AY            2Ll.YHF- - - , iflll.YHFI <3cr
        u   SWJ   ={                3CT                                15   line 146 and amplitude response 148. This is because, for
                             3cr,             otherwise                     details that the human eye can detect bat not distinguish,
                                                                            there is little need to encode the pixels of such details in full.
      where a is the root-mean-squared (RMS) noise level of                 In distinction area 142, the slope of amplitude response 148
  the input signal.                                                         varies according to the value of the variable Ka. Typically,
      Comparator 104 compares high pass filtered signal ti.YHF         20   variable Ka is chosen based on a trade-off between the need
  to the threshold level 3a to determine the results of the IF              for compression (in which case variable Ka can be less than
  statement in equation 1. The output of comparator 104                     1) and the need to properly reproduce the detail.
  indicates to switch 100 to choose either the output of                         Reference is now made to FIG. 10 which illustrates visual
  summer 116 (which is the upper calculation of equation 1)                 perceptual coding using the nonlinear filter of FIG. 8 for
  or the value of 3a, as the other input to switch 100.                25   filtering the Y luminance Y and the two chrominances Cr and
      Summer 116 receives 2li.YHF from doubler 112 and                      Cb. Each signal is filtered separately in the X and the Y
  ti.Y 2 HF/3 a the combined output of squarer 114 and divider              directions, where the same operations occur for each direc-
  108 (which also receives the threshold level 3a) and per-                 tion. For each direction and for each signal type, there is a
  forms the subtraction, thereby creating the signal to switch              low pass filter (LPF\, LPFYx, LPF'y, LPF'y, LPF\ and
  100.                                                                 30   LPFbJ to produce a smoothed signal, a time aligner 130 and
      Switch 102, together with summer 121, determines the                  a summer 132 to produce the high pass filtered signal
                                                                            (li.YYHF, li.C'HF and ti.CbHF) containing the high frequency
  response for details whose signal level is between the
  detection and distinction threshold. Switch 102 produces a                components, a multiplier 134 to scale the high pass fre-
  signal li.Ysw2 - Mathematically this is given by:                         quency signal (described in more detail hereinbelow) and a
                                                                       35   summer 136 to add the high frequency elements to the
                                                          Equation 2
                                                                            smoothed signal from the low pass filter LPF.
                                                                                 For the luminance signal Y, there is also a non-linear
                                                                            adaptive filter NAF of the type described with respect to
                                                                            FIG. 8, operating on the output of summers 132, to select
                                                                       40   only the desirable elements of me high frequency signal. The
     where ti.Y crHD is the signal level that corresponds to the            output of the filter NAF is provided to multiplier 134 and the
  compression threshold CTHD and ti.Y sL is defined herein-                 remaining elements are the same as described hereinabove.
  below in equation 3.                                                           Because the ratio of the two chrominances Cr and Cb to
     Comparator 106 compares high pass filtered signal ti.YHF               the luminance Y must be maintained and because the non-
  to the threshold level ti.Y crHD to determine the results of the     45   linear filter can affect that ratio, the system of FIG. 10
  if statement in equation 2. The output of comparator 106                  produces gains Ky and Kc, to correct for any non-linearities
  indicates to switch 102 to choose either the output of divider            introduced. Gain Ky is used by multipliers 134 in the
  110 (which is li.Y 2 HF/li.Y crHD) or the output of summer 120            luminance path and gain K, is used by multipliers 134 in the
  (defined by equation 3 hereinbelow).                                      two chrominance paths.
     For distinguished details, the amplitude response is given        50        To produce the gains Ky and K,, the system of FIG. 10
  by:                                                                       includes two dividers 140 and 142, a maximum level selec-
                                                                            tor 144, a low pass filter 146 and a shaper 148. Divider 140
                                                          Equation 3        divides the luminance high pass filtered signal ti. yYHF by the
                                                                            red chrominance high pass filtered signal li.C'HF while
      where Ka is an externally provided value which varies            55   divider 142 divides the luminance high pass filtered signal
         between O and 1.                                                   ti. yYHF by the blue chrominance high pass filtered signal
      Summer 118 takes the difference between high pass                     ti.CbHF- Maximum level selector 144 selects the higher value
  filtered signal li.YHF and the threshold level li.Y crHD and              of the outputs of the two dividers 140 and 142 and the output
  variable multiplier 122 multiplies the difference by the                  of selector 144 is smoothed by low pass filter 146. The
  current value of variable Ka, as provided by a user. Summer          60   output of low pass filter 146 is the gain Ky. Shaper 148
  120 adds the threshold level ti.Y crHD to the signal and                  produces the gain Kc by inverting the level of the gain Ky,
  provides the result to switch 102.                                        thus, Kc=l/Ky.
      It is noted that the corrected high pass filtered signal                   Reference is now made to FIGS. 11 and 12, which
  li.Y'HF is the sum of the outputs li.Yswi and li.YsW2 of the              illustrate an alternative embodiment of the present inven-
  two switches 100 and 102, respectively. Due to the com-              65   tion. FIG. 11 shows the entire system and is similar to that
  parisons with the noise level 3a and the threshold level                  of FIG. 1 with the addition of a resolution enhancing filter
  li.Y crHD, the corrected high pass filtered signal li.Y'HF                150 which generally enhances the spatial and temporal
Case 1:21-cv-00227-UNA Document 1-3 Filed 02/18/21 Page 20 of 20 PageID #: 93


                                                       US 6,744,818 B2
                                  9                                                                     10
  resolution of the compressed frame produced by filter unit              whether an ith pixel forms part of an edge Ed around an
  14 before providing the compressed frame to encoder 16.                    object in the picture;
      Resolution enhancing filter 150 receives the input and              whether or not the ith pixel forms part of a single detail
  output signals of filter unit 14 as well as the compression                SD;
  dependent threshold CTHD. As shown in FIG. 12, filter 150         5     whether or not the ith pixel is part of a group Gr of
  comprises a vertical high pass filter 152, a horizontal high               generally periodic details;
  pass filter 154, a temporal high pass filter 156, two nonlinear         the contrast level Lv of the detail for the ith pixel;
  filters 158 and 160, a variable multiplier 162 and an adder             the duration -i: of a detail within a picture;
  164.
                                                                          how full said encoder is; and
      Vertical and horizontal high pass filters 152 and 154 have
  frequency responses similar to that shown in FIG. 3 and
                                                                    10    the distance DP of the ith pixel from the center of the
  operate on the X and Y directions on the input frame from                  frame.
  time aligner 18. Temporal filter 156 is a finite impulse                3. A system according to claim 2 and wherein said
  response (FIR) filter operating between frames. Exemplary            compression dependent threshold is formed from normal-
  pulse and frequency responses hr and HT for filter 156 are:          ized versions of said parameters and said perception thresh-
                                                                    15 old PTHD; as follows:
         hr={-0.25, 0.5, -0.25}
         HT(w)=sin 2 0.5wT                                                             PTHD; + CEEd + CDSD + C0 Gr + C,Nr +)
                                                                          CTHD;   =(                                           Cv VBF + C 0
                                                                                         CLNLv + CpNwFr+ CsF / B + CpDP
    where Tis the frame period (typically either ½s or 1/20).
                                                                    20
     Non-linear filters 158 and 160 receive the output signals        where Cs, CD ... , Cp are weighting coefficients.
  of high pass filters 152 and 154, respectively, as well as the
                                                                          4. A system according to claim 1 and wherein said filter
  compression dependent threshold CTHD. Filters 158 and
                                                                      unit is a controllable filter set adapted to select a filter for
  160 are similar to that shown in FIG. 8 and have responses
                                                                      said pixel according to said compression dependent thresh-
  similar to that shown in FIG. 9.
                                                                      old.
     Variable multiplier 162 receives a variable slope Kr          25
                                                                          5. A system according to claim 1 and wherein said filter
  defined as:
                                                                      unit is a non-linear filter.
                                                                          6. A system according to claim 5 wherein said non-linear
                  1
          Kr;= CTHD;
                                                                      filter comprises:
                                                                          a low pass filter;
                                                                   30
                                                                          a high pass filter whose output is a signal ti.YHF;
     and multiplies the output of temporal filter 156 with a              a first switch SWl whose output is defined as:
  linear function having the slope Kr.
     Adder 164 sums the output of filter unit 14 with the
                                                                                                      Ll.Y 2 HF
  outputs of filters 158 and 160 and of variable multiplier 162                Ll.Yswi = 2Ll.YHF - ~ • iflll.YHFI < 3CT
  and produces thereby the resolution enhanced, compressed 35                           {
                                                                                                    3cr,        otherwise
  frame.
     The methods and apparatus disclosed herein have been
  described without reference to specific hardware or soft-               where a is the root-mean-squared (RMS) noise level of
  ware. Rather, the methods and apparatus have been                          the input signal to said filter unit;
  described in a manner sufficient to enable persons of ordi- 40
                                                                          a second switch SW2 whose output is defined as:
  nary skill in the art to readily adapt commercially available
  hardware and software as may be needed to reduce any of
  the embodiments of the present invention to practice without                                   LlYiF
  undue experimentation and using conventional techniques.                     LlYSW2. =        LlYCTHD ,
                                                                                         {
     It will be appreciated by persons skilled in the art that the 45                       Ll.YCTHD Ll.YsL,    otherwise
  present invention is not limited by what has been particu-
  larly shown and described herein above. Rather the scope of
  the invention is defined by the claims that follow:                     where ti.Y crHD is the signal level that corresponds to the
     What is claimed is:                                                     compression dependent threshold CTHD and ti.Y sL is
     1. A video encoding system comprising:                                  defined as:
                                                                   50
     a visual perception estimator adapted to estimate a per-
        ception threshold for a pixel of a current frame of a
        videostream;
     an encoder adapted to encode said current frame;                     where Ka is an externally provided value which varies
                                                                             between O and 1; and
     a compression dependent threshold estimator adapted to 55
        estimate a compression dependent threshold for said               a summing        unit which sums the output of said first and
        pixel at least from said perception threshold and infor-             second switches with the output of said low pass filter.
        mation from said encoder; and                                     7. A system according to claim 1 and wherein said filter
                                                                      unit includes at least one nonlinear filter unlit and a chromi-
     a filter unit adapted to filter said pixel at least according    nance correction unit.
        to said compression dependent threshold.                   60     8. A system according to claim 7 and wherein said
     2. A system according to claim 1 and wherein said                chrominance correction unit includes means for maintaining
  compression dependent threshold estimator also estimates at         the ratio of two chrominances Cr and Cb to luminance Y.
  least one parameter from the following group of parameters:             9. A system according to claim 1 and also comprising a
     whether or not a new frame NwFr has been defined by              resolution enhancing filter which generally enhances the
        said encoder as an I frame;                                65 resolution of the output of said filter unit.
     whether an ith pixel is in the foreground FG or the
        background BG of a picture;                                                                  * * * * *
